United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2670
                                   ___________

Craig Frentzel,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
        v.                              * District Court for the
                                        * Eastern District of Missouri.
Glenn Boyer, Sheriff, Jefferson County; *
John Doe, Doctor, Jefferson County      *
Jail; Jane Doe, Nurse, Jefferson County * [UNPUBLISHED]
Jail,                                   *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: October 27, 2008
                                Filed: October 30, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Former Missouri pretrial detainee Craig Frentzel appeals the district court’s1
adverse grant of summary judgment on his 42 U.S.C. § 1983 claim against Glenn
Boyer and its dismissal without prejudice of his claims against the “Doe” defendants.
We affirm.


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
         Frentzel sued Boyer as the sheriff of Jefferson County, Missouri, as well as an
unidentified doctor and an unidentified nurse (the Doe defendants), alleging that the
doctor and nurse had denied him his prescription medication while he was detained
in jail, and that Boyer did not properly train and supervise jail personnel, including the
doctor and the nurse. Because Frentzel was a pretrial detainee, his constitutional
claims based on inadequate medical care arose under the Fourteenth Amendment, but
we apply the Eighth Amendment deliberate-indifference standard. See Hartsfield v.
Colburn, 371 F.3d 454, 456-57 (8th Cir. 2004) (pretrial detainees’ claims arise under
Fourteenth Amendment; they are entitled to at least as much protection as afforded
under Eighth Amendment); Ervin v. Busby, 992 F.2d 147, 150 (8th Cir. 1993) (per
curiam) (punishment of pretrial detainee prior to adjudication of guilt constitutes due
process violation; court continues to apply deliberate-indifference standard to pretrial
detainee’s inadequate-medical-care claims).

       We conclude that the district court did not err in granting summary judgment
for Boyer, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (grant of
summary judgment reviewed de novo), because the doctrine of respondeat superior
does not apply under section 1983, and Frentzel did not plead facts sufficient to
establish Boyer’s liability under a failure-to-train or failure-to-supervise theory, see
Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001) (supervisors not liable under
§ 1983 for constitutional violations of subordinates on respondeat superior theory;
prison supervisor’s liability arises if failure to train or to supervise offending
employee properly caused deprivation of constitutional rights and supervisor had
notice that training procedures and supervision were inadequate and likely to result
in constitutional violation), and because Frentzel could not establish an underlying
constitutional violation, see Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)
(inadvertent failure to provide adequate medical care does not rise to level of Eighth
Amendment violation); Brockinton v. City of Sherwood, Ark., 503 F.3d 667, 673 (8th
Cir. 2007) (plaintiff’s failure-to-train claim failed because alleged facts did not
establish underlying constitutional violation); cf. Zentmyer v. Kendall County, Ill.,

                                           -2-
220 F.3d 805, 811-12 (7th Cir. 2000) (occasional missed dose of medicine, without
evidence that defendant knew missing doses could cause serious injury or pain, does
not violate Eighth Amendment).

       Next, we hold that the district court did not abuse its discretion in denying
appointment of counsel. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th
Cir. 2006) (standard of review; relevant criteria for appointment of counsel in civil
case); see also Swackhamer v. Scott, 276 Fed. Appx. 544 (8th Cir. 2008) (unpublished
per curiam) (affirming denial of appointment of counsel where plaintiff with mental
illness demonstrated he understood and was able to present claims). Nor do we find
an abuse of discretion in the court’s denial without prejudice of Frentzel’s motions to
compel discovery, given the procedural posture of the case at the time, and our
extremely deferential review standard. See Stuart v. Gen. Motors Corp., 217 F.3d
621, 630 (8th Cir. 2000) (refusal to compel discovery is reviewed for gross abuse of
discretion affecting fundamental fairness of proceedings).

       Finally, we conclude that the district court did not abuse its discretion either in
denying Frentzel’s motions to amend his complaint or in subsequently dismissing his
claims against the Doe defendants, see Rodgers v. Curators of Univ. of Mo., 135 F.3d
1216, 1219 (8th Cir. 1998) (dismissal is reviewed for abuse of discretion), because the
amendment would have been futile as Frentzel could not establish a constitutional
violation, see Kozohorsky v. Harmon, 332 F.3d 1141, 1144 (8th Cir. 2003) (it is
proper to deny motion to amend if, inter alia, amendment would be futile); cf. Lee v.
Spellings, 447 F.3d 1087, 1088-89 (8th Cir. 2006) (court may affirm on any basis
supported by record).

      Accordingly, we affirm.
                     ______________________________




                                           -3-